DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 11/13/2020, with respect to claim 1 have been fully considered and place the application in condition for allowance.  The previous prior art and double patenting rejection of record have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed dispensing system for a flowable product is considered allowable due to the configuration of the deposit device for mounting a container. In particular, a deposit device disposed in front of said container mounting for said closure, said deposit device holding said closure back in a parking position during insertion of said container, said deposit device including a substantially L-shaped path for insertion of said closed container into said dispenser, said L-shaped path having a first path portion extending into said deposit device and a second path portion extending perpendicular from said first path portion in a direction of said container mounting. These features include the technical advantage of providing a parking position before engaging the container for use, allowing the user to position the container for storage without opening it thus preserving the fluid’s shelf life therein. These features in combination with all . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754